Citation Nr: 0722866	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
scarring, status post left lower lobectomy and tube drain.

2.  Entitlement to an effective date earlier than November 
21, 2001, for the award of service connection for cystic 
disease of the left lung status post left lower lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
November 1962.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2004 decision by the RO which 
granted service connection for cystic disease of the left 
lung status post left lower lobectomy with a 10 percent 
disability rating effective date of November 21, 2001; and an 
April 2005 decision by the RO which granted service 
connection for scarring, status post left lower lobectomy and 
tube drain with a noncompensable rating effective from 
November 21, 2001.

The veteran testified at a hearing held at the RO before a 
decision review officer (DRO) during January 2004.  He also 
testified at a video conference hearing held at the RO during 
April 2007 before the undersigned Board member sitting in 
Washington, D.C.

The Board notes that, in a prior August 1963 decision, the RO 
denied the veteran's claim of service connection for a cyst 
on the left lung.  In his February 2005 notice of 
disagreement (NOD), the veteran raised the issue of whether 
there was clear and unmistakable error in the August 1963 
denial decision.  The veteran contended that the VA doctor's 
report of a respiratory examination in October 2004, which 
included a page by page review of his service medical 
records, and his service medical records, showed that there 
was sufficient evidence in the file at the time of his 
discharge to have approved service connection for the cyst on 
his left lung.  The RO did not address the issue of clear and 
unmistakable error in the August 1963 decision in its April 
2006 statement of the case (SOC).  Accordingly, this matter 
is referred to the RO for such further action as may be 
appropriate. 


FINDINGS OF FACT

1.  The veteran's service-connected scars are not deep, 
painful on examination, unstable, or otherwise causative of 
limitation of motion or function; the complained of scars do 
not have an area of 144 square inches or more.

2.  By a decision entered in August 1963, the RO denied the 
veteran's claim of service connection for a cyst of the left 
lung; he was notified of the RO's decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.

3.  No application to reopen the claim for service connection 
for a cyst of the left lung was thereafter received until 
November 21, 2001.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for scarring, status post left lower lobectomy and 
tube drain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2006).

2.  An effective date earlier than November 21, 2001 for the 
grant of service connection for cystic disease of the left 
lung status post left lower lobectomy is not warranted.  38 
U.S.C.A. §§ 5103A, 5104, 5108, 5110, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.103, 3.156, 3.400, 20.200, 
20.201, 20.202, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's application to reopen his 
prior claim for service connection for a cyst on the left 
lung, a VCAA notice letter was sent in December 2003, prior 
to the RO's December 2004 decision.  That letter informed the 
veteran of the evidence necessary to establish service 
connection, of the need for new and material evidence, and 
what constitutes new and material evidence.  He was notified 
of his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, and notified him that it was his 
responsibility to make sure that VA receives all requested 
records that were not in the possession of a federal 
department or agency.  

In connection with the veteran's claim of service connection 
for scarring, status post left lower lobectomy and tube 
drain, a VCAA notice letter was sent in February 2005, prior 
to the RO's April 2005 decision.  That letter informed the 
veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any treatment records that were pertinent to his 
claimed condition.  

In a March 2006 letter to the veteran, in connection with 
both claims on appeal, the RO additionally informed him of 
the criteria for establishing a rating and an effective date 
in connection with his appeal.  In connection with the 
veteran's appeal for an earlier effective date for the grant 
of service connection for the award of service connection for 
cystic disease of the left lung status post left lower 
lobectomy, comprehensive information regarding the award of 
an effective date was provided in an April 2006 SOC.  In 
connection with the veteran's appeal for an initial 
compensable rating for his service-connected scarring, status 
post left lower lobectomy and tube drain, he was also 
provided comprehensive information relating to the criteria 
for rating scars in the April 2006 SOC.      

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims to reopen and 
for service connection, some of the required notice was not 
provided to the veteran until after the RO entered its 
December 2004 and April 2005 decisions on his claims.   
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notices, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim to reopen his prior claim for service 
connection for a cyst on the left lung during October 2004, 
and for service connection for scarring, status post left 
lower lobectomy and tube drain during March 2005.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

A.  Evaluation of Scars

In his June 2006 substantive appeal, and at the April 2007 
hearing, the veteran contended that he should have a 
compensable rating for his scars because they itch, are 
painful, there is involuntary movement and tingling as in 
"pins and needles, and they are painful to touching.  When 
he drives a car for any distance, the scars will cause the 
muscles to contract and cause pain.  He has to stop and get 
out of the car in order to release the contraction of the 
scar in order to alleviate the pain.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are rated under 
Diagnostic Codes 7802, 7803, 7804 and 7805.  Under Diagnostic 
Code 7802, a 10 percent rating is warranted if scarring 
covers an area, or areas, of 144 square inches (929 square 
centimeters) or more.  Ten percent ratings are also warranted 
under Diagnostic Codes 7803 and 7804 for superficial scars 
that are unstable or that are painful on examination.  A 
"superficial" scar is one not associated with underlying soft 
tissue damage, and an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  See notes appended to 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-05.  Other scars may be rated on limitation of 
function of the affected part.  Diagnostic Code 7805.

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial compensable rating for the veteran's scars.  At the 
March 2005 VA examination of the veteran's scars, the 
examiner observed two scars:  a linear 1 centimeter scar, 1 
millimeter in width, underneath the left axilla caused by a 
tube drain; and a 16 inch curvilinear scar, 1 millimeter in 
width, from the left 12th rib up to the middle of the left 
back.  The veteran's complaints were about a "scar," 
apparently the larger scar.  He complained of itching, 
occasional twitching, and a pin sticking feeling which he 
described as sharp 10 on a scale of 10, as though someone 
were driving a pin into the scar.  The pain lasts for a few 
seconds to a few minutes and then spontaneously resolves.  It 
occurred for no reason, and did not seem to be associated 
with moving, bending, lifting, or twisting movements.


 By contrast, the report of the March 2005 VA examination 
clearly shows that the scars were superficial, stable, and 
not painful on examination.  The examiner noted that there 
was no pain in either scar on examination, and neither of 
them were adherent to underlying tissue.  The skin of the 
scars was atrophic and white, but was not shiny or scaly, nor 
was it irregular.  The scars were superficial and minimally 
raised.  There was no depression of the surface contour on 
palpation; no inflammation, edema, or keloid formation; and 
no area of induration or inflexibility of the skin.  The 
scars did not cover an area of 144 square inches (929 square 
centimeters) or more, and were not shown to be causative of 
limitation of motion or loss of function.  For these reasons, 
the Board finds that the weight of the evidence is against 
the assignment of an initial compensable rating.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a compensable rating have not been met since the 
time that the veteran was awarded service connection.  A 
"staged rating" is not warranted.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  The appeal 
is denied.

B.  Earlier Effective Date

Under applicable law, if a veteran files an application for 
service connection with VA, and the claim is disallowed, he 
has the right to appeal that disallowance to the Board.  See, 
e.g., 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (2006).  If he does not 
initiate an appeal within one year, however, the decision 
becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2006). 
With exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of receipt of the new 
application.  See 38 U.S.C.A. §§ 5108, 5110(a), (i) (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2006).

As noted above, the record shows that in August 1963 the RO 
denied the veteran's claim of service connection for a cyst 
on the left lung.  He did not appeal that decision and, as a 
result, it became final.  Under the applicable effective date 
rules, outlined above, the effective date of any subsequent 
award can be no earlier than the date of receipt of the 
application to reopen.  Here, no such application was 
received until November 21, 2001.  The preponderance of the 
evidence is therefore against the claim for an effective date 
prior to November 21, 2001, and the appeal must be denied.






	(CONTINUED ON NEXT PAGE)


The veteran's primary argument for an earlier effective date 
has been that he did have the lung condition when he was in 
service, and that the August 1963 denial decision was 
erroneously entered by the RO against the weight of the 
available evidence.  As noted in the introduction, the 
veteran's claim of error has been referred to the RO for 
further action, as appropriate.


ORDER

An initial compensable rating for a scar of the right breast 
is denied.

An effective date earlier than November 21, 2001, for the 
grant of service connection for cystic disease of the left 
lung status post left lower lobectomy is denied.



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


